DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Kamler on 9/7/2021.

The claims and specification of the application have been amended as follows: 

Paragraphs [0059] ad [0067] of the specification are amended as follows: 

Please replace paragraph [0059] with the following amended paragraph:

[0059] The first MRI data may include any combination of one or more of the following: diffusion-weighted MRI data, tissue elasticity data, temperature data, T1-weighted data, T2-weighted data, proton density weighted data, magnetic resonance elastography (MRE) data, magnetic resonance acoustic radiation force imaging (MR-ARFI) data, T1 mapping data, T2 mapping data, contrast-enhanced MRI data, tissue displacement data, perfusion weighted imaging data, T2-star (T2*) weighted imaging data, T2* mapping imaging data, an apparent diffusion coefficient (ADC) map, or thermal dosage data. The first  The ADC map may include a minimum ADC, a mean ADC, a median ADC, or a maximum ADC.

Please replace paragraph [0067] with the following amended paragraph:

[0067] At block 210, the method 200 involves determining, based on the second MRI data or the minimum ADC, the mean ADC, the median ADC, or the maximum ADC, one or more second parameters for applying second ultrasound waves to the biological tissue. In many cases, the second ultrasound waves might be applied immediately after the first ultrasounds waves, reflecting a real-time MRI feedback process. In one example, fractionation of the one or more target regions may be proceeding as expected, and the one or more second parameters might be selected to be the same as the one or more first parameters. That is, it may be determined that no corrective action is required based on monitoring of the progress of the fractionation of the biological tissue 114 via the first ultrasound waves. In other examples, fractionation of the one or more target regions via the first ultrasound waves might not be proceeding as expected, and a suitable adjustment to the sonication trajectory or parameters may be in order. The determined one or more second parameters may include parameters similar to any of the examples provided above for the one or more first parameters of the first ultrasound waves. In some examples, the one or more second parameters may be indicated by second input received via the user interface 106 (e.g., after viewing of the effects of the first ultrasound waves) and the processor may assign the one or more second parameters to the second ultrasound waves accordingly.

The claims are amended as follows: 

1-367. (Cancelled)

(Currently Amended) A method comprising:
applying first ultrasound waves to a biological tissue, thereby mechanically fractionating a portion of the biological tissue, wherein the first ultrasound waves are applied according to one or more first parameters;
contemporaneous to or after applying the first ultrasound waves, acquiring magnetic resonance imaging (MRI) data corresponding to the biological tissue, the MRI data including that comprises a minimum ADC, a mean ADC, a median ADC, or a maximum ADC;
determining one or more second parameters for applying second ultrasound waves to the biological tissue based on the minimum ADC, the mean ADC, the median ADC, or the maximum ADC; and
applying the second ultrasound waves to the biological tissue according to the one or more second parameters.

(Currently Amended) The method of claim 368, wherein determining the one or more second parameters comprises determining the one or more second parameters additionally based on a change in tissue contrast. 

(Currently Amended) The method of claim 368, wherein determining the one or more second parameters comprises determining the one or more second parameters additionally based on a tissue elasticity. 

(Currently Amended) The method of claim 368, wherein determining the one or more second parameters comprises determining the one or more second parameters additionally based on a tissue deformation. 

(Previously presented) The method of claim 368, wherein determining the one or more second parameters comprises determining the one or more second parameters additionally based on a longitudinal (T1) relaxation time of the biological tissue indicated by the MRI data.

(Previously presented) The method of claim 368, wherein determining the one or more second parameters comprises determining the one or more second parameters additionally based on a transversal (T2) relaxation time of the biological tissue indicated by the MRI data.

(Previously presented) The method of claim 368, wherein the portion of the biological tissue is a first portion, wherein the MRI data corresponds to a second portion of the biological tissue that is distinct from the first portion.

(Currently Amended) The method of claim 374, further comprising: redirecting focused ultrasound waves away from the second portion based on evaluation of .

(Previously presented) The method of claim 368, further comprising using the MRI data to determine a temperature of the biological tissue, and wherein determining the one or more second parameters comprises determining the one or more second parameters based on the temperature.

(Previously presented) The method of claim 376, further comprising: discontinuing applying ultrasound waves to the biological tissue in response to determining that the temperature exceeds a threshold temperature.

(Previously presented) The method of claim 377, further comprising resuming applying ultrasound waves to the biological tissue in response to determining that the temperature is less than the threshold temperature.

(Currently Amended) A device comprising:
one or more processors;
a user interface;

a magnetic resonance imaging (MRI) system; and
a non-transitory computer readable medium storing instructions that, when executed by the one or more processors, cause the device to perform functions comprising:
applying, via the transducer, first ultrasound waves to a biological tissue, thereby mechanically fractionating a portion of the biological tissue, wherein the first ultrasound waves are applied according to one or more first parameters;
contemporaneous to or after applying the first ultrasound waves, acquiring MRI data corresponding to the biological tissue via the MRI system, the MRI data including that comprises a minimum ADC, a mean ADC, a median ADC, or a maximum ADC;
determining one or more second parameters for applying second ultrasound waves to the biological tissue based on the minimum ADC, the mean ADC, the median ADC, or the maximum ADC; and
applying, via the transducer, the second ultrasound waves to the biological tissue according to the one or more second parameters.

(Currently Amended) The device of claim 379, wherein determining the one or more second parameters comprises determining the one or more second parameters based on a change in tissue contrast. 

(Currently Amended) The device of claim 379, wherein determining the one or more second parameters comprises determining the one or more second parameters based on a tissue elasticity. 

(Currently Amended) The device of claim 379, wherein determining the one or more second parameters comprises determining the one or more second parameters based on a tissue deformation. 

(Previously presented) The device of claim 379, wherein the MRI data is indicative of a longitudinal (T1) relaxation time of the biological tissue.

(Previously presented) The device of claim 379, wherein the MRI data is indicative of a transversal (T2) relaxation time of the biological tissue.

(Previously presented) The device of claim 379, wherein the portion of the biological tissue is a first portion, wherein the MRI data corresponds to a second portion of the biological tissue that is distinct from the first portion.

(Previously presented) The device of claim 385, the functions further comprising: redirecting focused ultrasound waves away from the second portion based on evaluation of the MRI data.

(Currently Amended) A non-transitory computer readable medium storing instructions that, when executed by a device, cause the device to perform functions comprising:
applying first ultrasound waves to a biological tissue, thereby mechanically fractionating a portion of the biological tissue, wherein the first ultrasound waves are applied according to one or more first parameters;
contemporaneous to or after applying the first ultrasound waves, acquiring magnetic resonance imaging (MRI) data corresponding to the biological tissue, the MRI data including that comprises a minimum ADC, a mean ADC, a median ADC, or a maximum ADC;
determining one or more second parameters for applying second ultrasound waves to the biological tissue based on the minimum ADC, the mean ADC, the median ADC, or the maximum ADC; and
applying the second ultrasound waves to the biological tissue according to the one or more second parameters.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in combination, does not teach or reasonably suggest the features of the independent claims directed towards determining one or more second parameters for applying second ultrasound waves to the biological tissue based on the minimum ADC, the mean ADC, the median ADC, or the maximum ADC.
th and 12th pages of the provisional application specification) as action criteria for controlling sonication (“… criteria and logical conditions can be tied to these ROIs, for the MR-HIFU system to calculate in real time whether an action should be performed. Actions can include the following: continue sonication, pause sonication, stop sonication, switch sonication …,” bottom of 4th page of the provisional application specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793